Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about September 8, 2004, which denied the petition to remove respondent Mota as executrix of the estate and for financial damages, and held that any claims relevant to the administration of the estate be raised in the executor’s accounting proceeding, unanimously affirmed, and the appeal unanimously dismissed as to all other respondents, all with separate bills of cost.
The court did not improvidently exercise its discretion in refusing to remove the executrix (see SCPA 711), since the petition provided insufficient grounds and only conclusory allegations of a serious breach of fiduciary duty that might endanger the estate (see Matter of Duke, 87 NY2d 465, 473 [1996]). Claims relevant to the administration of the estate are more properly raised in the executor’s accounting proceeding. The appeal is dismissed as to respondents other than Mota, who were not adverse parties in the underlying proceeding.
We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Tom, J.P., Mazzarelli, Saxe, Ellerin and Nardelli, JJ.